Citation Nr: 0803876	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial increased rating for scars of the 
right groin area, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Board notes that in a February 2007 RO rating decision, 
the veteran's claim for individual unemployability was 
denied.  However, in statements received in June 2007, the 
veteran again stated that he is totally disabled due to his 
service-connected disabilities.  In addition, in October 2005 
and April 2006 rating decisions, the RO granted and extended 
a temporary total rating for convalescence following the 
June 16, 2005 placement of a permanent peripheral nerve 
stimulation system for right ilioinguinal neuralgia, neuritis 
of nerve, right genitofemoral neuralgia, inguinal hernia, and 
causalgia of abdominal wall, and the veteran has submitted 
numerous statements and documentation concerning his groin 
pain.  The RO, however, has not adjudicated whether service 
connection should be granted for such disabilities as the 
neuralgia and causalgia.  Accordingly, these matters are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's scars of the right groin area are painful and 
tender to palpation, but do not affect muscle strength or 
function, do not cause limitation of motion of his groin area 
or affect any joints, and do not exceed 6 square inches (39 
sq. cm.).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected scars of the right groin area have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2004 rating decision, the RO granted the veteran 
service connection for a scar in the right groin area.  An 
evaluation of 10 percent was assigned, effective February 24, 
2004.  In his subsequent notice of disagreement and VA Form 
9, as well as several lay statements, the veteran has argued 
that he should receive a higher rating for his service-
connected scar in the right groin area because he experiences 
chronic pain on his right side where the scars are located.


The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2007).  
The veteran is currently rated under Diagnostic Code 7804, 
which provides the criteria for superficial scars that are 
painful on examination.  The maximum rating available is 10 
percent; as such, an increased rating is not available under 
Diagnostic Code 7804.
Despite the fact that the veteran is already receiving the 
maximum rating of 10 percent, consideration must be given to 
whether there are other manifestations of the service- 
connected scars that would support the assignment of a 
separate, compensable evaluation under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation).

The veteran underwent a VA examination in June 2004.  At that 
time, the examiner noted that the veteran had undergone 
surgery in February 2004 to correct an inguinal hernia he 
developed while on active duty in 1969.  The veteran 
complained of pain in the right groin and at the surgery 
incision site.  Examination revealed a 12 cm. scar in the 
right inguinal area which was somewhat tender to palpation.  
There was also a healing ridge line present.

The veteran was afforded another VA examination in August 
2005.  The examiner noted that the veteran had undergone a 
procedure to have an eon neurostimulator placed in him in 
June 2005.  The surgery required two incisions and each 
incision site had 10 staples.  Physical examination of the 
abdomen revealed that to the right and inferior to the 
umbilicus, there was a scar that measured 8 cm. in length and 
less than 0.5 cm. in width.  In the right lower quadrant, 
there was a scar that measured 7.5 cm. in length and less 
than 0.5 cm. in width.  The examiner noted that the 
aforementioned two scars were from the neurostimulator 
insertion.  In the groin area, there were 3 noticeable scars.  
One scar measured 7 cm. and had a branch to another scar that 
measured 10 cm. and was less than 0.5 cm. in width.  There 
was also a scar that was 24 cm. in length and 4 cm. in width 
at its widest point.  The areas of the scars were 
hypersensitive to touch and tender to palpation.  The 
examiner also noted that the veteran's penis and scrotum were 
shifted inward and to the right of midline as a result of the 
extensive scarring and that the veteran had pulling of the 
skin in that direction.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the 
criteria for rating disfiguring scars of the head, face, or 
neck and does not apply in this situation as the veteran's 
scars are located in his groin area.  Diagnostic Code 7801 
rates scars that are deep, or that cause limited motion, 
based on the area of the scars.  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  Diagnostic Code 7802 rates 
scars that are superficial and that do not cause limited 
motion, based on the area of the scars, with an area or areas 
of 144 square inches (929 sq. cm.) or greater required to 
support the sole compensable rating of 10 percent.  
Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar, and Diagnostic Code 7805 provides 
for other scars to be rated based on the limitation of the 
affected part.

None of the evidence of record supports a separate, 
compensable rating under any of the above-described 
diagnostic codes.  Diagnostic Codes 7801 and 7802 do not 
apply because there is no evidence that the scars are deep or 
cause limited motion and furthermore, although they were 
noted to be superficial, the measured areas of the scars do 
not meet that required for a compensable evaluation.  
Diagnostic Codes 7803 and 7805 are not applicable because 
despite the fact that the scars are tender and painful to 
palpation, there is no evidence of frequent loss of skin 
covering the scars; they have not been described as unstable; 
they do not affect muscle function or strength; and although 
the scars caused the veteran's skin to be pulled to the right 
in the groin area, there is no evidence of limitation of 
motion of the groin and no evidence that the scars have 
affected any joints.  See August 2005 VA examination.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the Board acknowledges the 
veteran's complaints of chronic pain associated with his 
service-connected scars and notes that he has undergone 
extensive pain management procedures throughout the duration 
of the appeal period, the record reflects that the veteran 
has not required frequent hospitalizations for his scars and 
that the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in May 2004 the veteran was provided 
with the notice required by section 5103(a), to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson in March 2007 and April 2007.  

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claim, and neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 10 percent for scars of 
the right groin area is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


